Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbarao et al., US PGPub 2020/0004701, in view of Kim, US Patent 6,587,915.
With respect to claim 16, Subbarao a memory system comprising: 
a memory device including a region for storing system data (Subbarao par. 30, storage device 120.1-120.n); and 
a controller (Subbarao par. 141, storage virtualization controller) suitable for controlling the memory device, wherein the controller includes: 
a host interface including a configuration register storing logical unit information, and suitable for receiving a format request from a host and outputting an internal format request including the logical unit information (Subbarao par. 120); 
a map table suitable for storing mapping information on mapping between logical addresses and physical addresses (Subbarao par. 120); and 
a flash translation layer suitable for receiving the internal format request, and initializing the map table based on the logical unit information(Subbarao par. 120) Also see the above detailed rejection of claim 1. 
Subbarao fails to teach wherein the logical unit information is maintained when the mapping information is changed. Kim teaches this in col. 8, lines 38-43.
It would have been obvious to one of ordinary skill in the art, having the teachings of Subbarao and Kim before him at the time the invention was made, in order to not generate frequent delete operations in the case in which blocks belonging to a unit are intensively updated, so as to enhance an efficiency for writing and updating data, as taught by Kim in col. 8, lines 44-50.
With respect to claim 17, Subbarao and Kim teach all limitations of the parent claim. Subbarao further teaches the memory system of claim 16, wherein the flash translation layer transmits a format command for deleting the mapping information including the system data to the memory device (Subbarao par. 120).

Allowable Subject Matter
Claims 1-2, 5-10, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, no prior art of record teaches a map control component configured to change, in response to an internal format request, physical unit numbers to a predetermined value, wherein initial logical unit information includes setting values of logical unit numbers and the setting values are maintained from initially set values when the mapping information is changed, as claimed in claim 1 and similarly. Independent claim 6, is allowable for similar reasons.  Claims 2, 5, 7-10 and 12-13 depend from the above independent claims and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment, filed 1/7/2021, with respect to claims 1-2, 5-10, and 12-13 have been fully considered and are persuasive.  The rejection of claims 1-2, 5-10, and 12-13 has been withdrawn.  Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive, with respect to claims 16-17.  Applicant argued that claim 16 is allowable for similar reasons as claim 1. However, claim 16 has different subject matter than claim 1, and is rejected as being patentable over Subbarao and the newly cited Kim reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136